81447: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15248: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81447


Short Caption:IN RE: ESTATE OF CARVERCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - P095892Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/23/2020 / Worrell, CarolynSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:04/15/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantColonial Real Estate Partnership, Ltd.Leo P. Flangas
							(Flangas Civil Law Firm, Ltd.)
						


AppellantJohn HoulihanLeo P. Flangas
							(Flangas Civil Law Firm, Ltd.)
						


RespondentRhonda Morgan
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


07/09/2020Filing FeeFiling Fee due for Appeal. (SC)


07/09/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-25409




07/09/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)20-25411




07/09/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-25413




07/20/2020Filing FeeFiling Fee Paid. $250.00 from Flangas Civil Law Firm.  Check no. 1073. (SC)


07/20/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-26476




07/22/2020Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)20-26729




07/22/2020Notice/OutgoingIssued Notice of Modification of Caption. Parties are advised to notify this office in writing within 10 days if the caption as modified does not accurately reflect the status of the parties. (SC)20-26814




07/23/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Carolyn Worrell. (SC)20-26896




08/10/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' Docketing Statement Due: August 24, 2020. (SC)20-29306




08/23/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-30973




08/31/2020Settlement Program ReportFiled ECAR/Other. The Settlement Judge and counsel are still considering whether this case is appropriate for the settlement conference process. (SC)20-32001




02/01/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-03104




02/04/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)21-03438




02/12/2021Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days.  Respondent may file any reply within 14 days of service of appellants' response.  The deadlines to file documents in this appeal are suspended pending further order of this court.  (SC)21-04322




03/10/2021Docketing StatementFiled Docketing Statement Civil Appeals (Amended). (SC)21-07019




03/10/2021MotionFiled Appellants' Response to Order to Show Cause. (SC)21-07021




03/11/2021Docketing StatementFiled Docketing Statement Civil Appeals.  (Second Amended). (SC)21-07158




03/11/2021MotionFiled Appellants' Amended Response to Order to Show Cause. (SC)21-07160




03/26/2021MotionFiled Respondent's Reply to Order to Show Cause. (REJECTED PER NOTICE ISSUED ON 3/29/21) (SC)


03/29/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-08851




03/29/2021MotionFiled Reply to Appellant's Response to Order to Show Cause and Motion for Extension of Time to File Reply.  (SC)21-09002




04/23/2021Order/ProceduralFiled Order Reinstating Briefing. Having considered appellants' response and amended response, as well as respondent's reply,  this appeal may proceed.  Appellants' transcript request form due: 14 days. Opening brief and appendix due: 90 days. fn1 [Respondent's motion for an extension of time to file the reply is granted.] (SC)21-11710




05/21/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 05/14/21. To Court Reporter: Nancy Maldonado.  (SC)21-14709




07/21/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  August 5, 2021.  (SC)21-21009




08/04/2021MotionFiled Appellants' Motion for Extension of Time for Opening Brief and Appendix (Second Request). (SC)21-22658




08/13/2021Order/ProceduralFiled Order. Appellants have filed a motion for a second extension of time to file the opening brief and appendix. Because it appears an extension of time is necessary, we grant an extension of time in this instance only. Transcript request form due: 7 days. Opening brief and appendix due: 60 days. (SC)21-23641




10/12/2021BriefFiled Appellants' Opening Brief. (SC)21-29342




10/12/2021AppendixFiled Appellants' Appendix to Opening Brief. (REJECTED PER NOTICE FILED ON 10/13/21) (SC)


10/13/2021Notice/OutgoingIssued Notice of Deficient Appendix. Corrected appendix due: 5 days. (SC)21-29354




10/15/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1 (SC)21-29659




10/15/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 2 (SC)21-29660




11/10/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent shall have until November 29, 2021, to file and serve the answering brief.  (SC)21-32403




11/29/2021MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (SC)21-33931




11/30/2021BriefFiled Respondent's Answering Brief. (SC)21-34227




12/02/2021Order/ProceduralFiled Order Granting Motion and Directing Filing of Proof of Service. Extraordinary and compelling circumstances having been shown, respondent's motion requesting a second extension of time to file the answering brief is granted.  NRAP 31(b)(3)(B).  The answering brief was filed on November 30, 2021.  ).  Respondent shall have 7 days from the date of this order to file an acknowledgement or proof of service of the answering brief. Appellants shall have 30 days from the date of service of the answering brief to file and serve any reply brief. (SC)21-34393




12/09/2021Notice/IncomingFiled Proof of Service of Answering Brief. (SC)21-35108




01/10/2022BriefFiled Appellant's Reply Brief. (SC)22-00979




01/11/2022Case Status UpdateBriefing Completed/To Screening. (SC)


02/24/2022MotionFiled Clear Counsel Law Group's Motion to Withdraw as Counsel of Record. (SC)22-06000




02/28/2022Order/ProceduralFiled Order Granting Motion to Withdraw.  The clerk shall remove David T.  Blake and Clear Counsel Law Group as counsel of record for respondent.  Respondent's Notice of Appearance of Counsel due:  30 days.  (SC)22-06345




04/15/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Southern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-11980




05/13/2022Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."  SNP22-JH/LS/DH  (SC)22-15248




06/07/2022RemittiturIssued Remittitur.  (SC)22-18080




06/07/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


06/24/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 8, 2022. (SC)22-18080





Combined Case View